DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claim 1 recites the limitation “wherein the ligands are not aminosilicone polymers”, which is a negative limitation that does not have basis in the original disclosure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude 
Claims 1, 2, 4, 6, 9, 13, 15, 20-23, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0276638 A1 to Liu et al. (hereinafter Liu).
Regarding claims 1, 20 and 105, Liu discloses a nanostructure composition, comprising:
(a)    at least one population of nanostructures (para [0016]);
(b)    at least one polymeric silicone ligand having amine binding moieties (para [0021]), such as aminosilicone polymer (para [0618]); 
(c)    at least one organic resin (para [0083] and [0113]); and 
(d)    acid (carboxylic, phosphonic or stearic acid ligands, para [0126]), wherein the acid is complexed with the aminosilicone polymer through the ligand (para [0177]).
The nanostructures have ligands attached to the surface (para [0126] and [0166]) that are not aminosilicone polymers (para [0168]).
Liu is silent regarding the limitations “wherein the molar ratio of the acid to the aminosilicone polymer is between 1:1 and 1:100”, “wherein the molar ratio of the acid to the aminosilicone polymer is between 1:1 and 1:50”, and “wherein the molar ratio of the 

Regarding claim 2, Liu discloses the nanostructure composition of claim 1, comprising two populations (batches) of nanostructures (para [0628]), which falls within the instantly claimed range of between one and five populations of nanostructures.  See MPEP 2144.05(I), cited above. 

claim 4, Liu discloses the nanostructure composition of claim 1, wherein the at least one population of nanostructures contains a core selected from the group consisting of InP, CdSe, CdS, ZnSe and InAs (para [0079]) and combinations thereof, which encompasses InZnP, CdSSe, and CdZnS. Liu also discloses InGaP (para [0249]), CdZnSe (para [0240]), ZnSSe (para [0246]) and InAsP (para [0079]).

Regarding claim 6, Liu discloses the nanostructure composition of claim 1, comprising two aminosilicone polymers (AMS-242 and AMS-233, para [0628]), which falls within the instantly claimed range of between one and five aminosilicone polymers.

Regarding claim 13, Liu discloses the nanostructure composition of claim 1, comprising two organic resins (silicone and epoxy, para [0625]), which falls within the instantly claimed range of between one and five organic resins.

Regarding claim 15, Liu discloses the nanostructure composition of claim 1, wherein the at least one organic resin is a thermosetting resin (epoxy, para [0263]) or a UV curable resin (para [0624], cured in sunlight).

Regarding claim 21, Liu discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises 2 populations of nanostructures 

Regarding claim 22, Liu discloses the nanostructure composition of claim 1, wherein the nanostructures are quantum dots (para [0178]).

Regarding claim 23, Liu discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises a population of nanostructures comprising an InP core (para [0239]) and/or a population of nanostructures comprising a CdSe core (para [0205]).

Regarding claim 106, Liu discloses the nanostructure composition of claim 1, but is silent regarding the weight percentage of the acid, particularly wherein the weight percentage of the acid is between 0.1% and 5% of the total weight of the nanostructure composition.  However, Liu does teach that the acid binds to the nanostructures (para [0166] and [0182]).  It would therefore be obvious to one of ordinary skill in the art to control the weight percentage of acid to control the amount of ligand bound to the surface of the nanostructures (para [0022]) and to ultimately improve the stability and quantum yield of the nanostructures (para [0033]).  Also see MPEP 2144.05(II), cited above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 2014/0291608 A1 to Sargent et al. (hereinafter Sargent).
claim 10, Liu discloses the nanostructure composition of claim 1, wherein the acid is a carboxylic acid such as stearic acid (para [0126]) but fails to expressly disclose wherein the acid is selected from the group consisting of oleic acid, diisooctylphosphinic acid, oxalic acid, octanoic acid, propionic acid, and decanoic acid.
However, Sargent does teach a population of nanocrystals (quantum dots) comprising ligands including carboxylic acids selected from oleic, stearic, capric and caproic acid (para [0099]).
It would be obvious to one of ordinary skill in the art to employ the oleic acid of Sargent as an obvious alternative to the stearic acid of Liu to enhance dispersion (Liu, para [0010]) and optical properties of the nanostructures in silicone matrixes (Liu, para [0126]).

Response to Arguments
Applicant's arguments filed 8/16/21, regarding Freeman have been fully considered.  The newly amended claims require a ligand attached to the surface of the nanostructures that is not an aminosilicone polymer.  In Freeman, the aminosilicone polymer is the ligand.
Therefore, the 103 rejection of claims 1, 2, 4, 6, 13, 15 and 20-23 as obvious over Freeman has been withdrawn.
The 103 rejection of claims 11 and 12 as obvious over Freeman is moot because the claims have been canceled. 

Applicant's arguments filed 8/16/21, regarding Liu, have been fully considered but they are not persuasive. Applicant argues that Lui does not disclose a nanostructure composition comprising at least one population of nanostructures, at least one aminosilicone polymer, at least one organic resin, wherein the amine groups of the aminosilicone polymer are complexed to an acid and states that Lui provides no reason to prepare such a combination.  However, Liu does teach a nanostructure composition comprising at least one population of nanostructures (para [0016]), at least one polymeric silicone ligand having amine binding moieties (para [0021]), such as aminosilicone polymer (para [0618]), at least one organic resin (para [0083] and [0113]) and an acid wherein the acid is complexed with the aminosilicone polymer (para [0126] and [0177]) as required by newly amended claim 1. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increase in the viscosity of the formulation, improved peel strength of a film layer comprising the formulation and adhesion of quantum dot containing film layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the 103 rejection of claims 1, 2, 4, 6, 13, 15 and 20-23 as obvious over Liu stands. 
The 103 rejection of claim 9 as obvious over Liu is moot because the claim has been canceled. 

Applicant's arguments filed 8/16/21, regarding Liu in view of Sargent have been fully considered but they are not persuasive. Applicant argues that Sargent does not cure the deficiencies of Liu.  However, as discussed above, Liu does render newly amended claim 1 obvious and is therefore not deficient.  
Therefore, the 103 rejection of claim 10 as obvious over Liu in view of Sargent stands. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew E. Hoban/Primary Examiner, Art Unit 1734